Citation Nr: 0204270	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an anxiety disorder.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's generalized anxiety disorder cannot be 
satisfactorily disassociated from inservice complaints and 
treatment for anxiety.


CONCLUSION OF LAW

Generalized anxiety disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection for an anxiety disorder, claimed as 
difficulty breathing and arms aching.  At the outset of this 
decision, the Board finds that VA has met its duty to assist 
the veteran in the development of his claim for service 
connection for an anxiety disorder and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  By virtue of the Statement of the Case 
and Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claim.  The veteran was afforded a 
VA examination, and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.

Service connection will be granted for disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A review of the veteran's service medical records shows that 
in March 1997, the veteran was seen for emergency care and 
treatment and was prescribed medication for anxiety.  Two 
days later, the veteran was once again seen for pain and 
tingling in his shoulders radiating to his fingers.  The 
records note the veteran having been diagnosed with anxiety 
during the prior visit, at which he was also told that he 
might have had an anxiety attack.  The veteran related to the 
physician that he felt this anxiety attack was related to the 
problem in his arms.

A VA examination was conducted in December 1997.  The veteran 
stated that while in service his right upper arm began to 
ache.  He also stated that he had difficulty breathing and a 
rapid heartbeat and claimed to have been diagnosed with 
anxiety which was improved with medication.  He claimed that 
once or twice a week his upper arms ache, and that his artery 
swells, and that the VA clinic had told him that these 
symptoms were due to his anxiety condition.  A physical 
examination revealed no clinical findings of a disability.  
The diagnosis was history of aching pain, both upper arms, 
that is secondary to anxiety; and history of shortness of 
breath and palpitations, secondary to anxiety.  Both the 
aching pain and shortness of breath and palpitations were 
generally relieved by medications (Buspar).

Treatment records from the VA Medical Center in Cleveland 
dated between November 1997 and September 1998 show treatment 
for anxiety symptoms.  In November 1997, the veteran was seen 
with symptoms of anxiety, aching, tingling and twitching in 
the chest and arms.  He reported the feeling started in the 
chest area and lasts 2 to 3 days.  He also stated that he 
first noticed these symptoms in Macedonia in 1995 and also 
when he was reassigned to Bosnia.  He also reported having 
had an anxiety attack - sweating, choking and tightness of 
the chest and palpations, although when was not clear from 
the treatment note.  He used alcohol to relax, usually 2 or 3 
beers a night.  The diagnostic assessment was generalized 
anxiety disorder, rule out somatoform disorder.  In December 
1997, he reported feeling less anxious with medication but 
still experienced twitching and tingling in his arms and 
chest.  The examiner's assessment was that these symptoms the 
veteran was suffering from were usually experienced by people 
whose serotonergic activities were low.

The veteran was seen again in January 1998 and he related 
that he felt better with Prozac and that the twitching had 
decreased.  The examiner's assessment was that the veteran 
showed significant improvement since the last visit.  At a 
February 1998 visit, the diagnostic assessment was 
generalized anxiety disorder, rule out somatoform disorder.  
In March 1998 the veteran related that he was still working 
at the same place.  He showed no agitation or distress and no 
evidence of psychosis.  Mood was euthymic and affect was 
congruent.  The diagnostic assessment was improvement of 
anxiety symptoms.  In September 1998 he was seen for a 
physical and was found to be in good health.

Based upon the above findings, particularly the service 
medical records, the Board concludes that the evidence 
supports a grant of service connection for generalized 
anxiety disorder.  The service medical records document that 
the veteran was treated for aching pain in his arms and 
shortness of breath and palpitations as well an anxiety 
attack in March 1997.  The VA examination in December 1997 
provided a diagnosis of a history of aching pain in both 
upper arms, that is secondary to anxiety; and a history of 
shortness of breath and palpitations, secondary to anxiety.  
The additional medical records also show that the veteran 
underwent continuing treatment for anxiety symptoms following 
his discharge from service in 1997.  Inasmuch as the record 
establishes a continuity of symptomatology from the veteran's 
period of active service, his claim of entitlement to service 
connection for generalized anxiety disorder is granted.


ORDER

Service connection for generalized anxiety disorder is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

